DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on March 31, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7 and 10-11 are objected to because of the following informalities: 
Claim 7 line 4, “an external electrode disposed in the body” should be “disposed on the body” or similar language. 
Claim 7 lines 13-17, the concentrations expressed in moles should be “based on 100 mole of the main ingredient”. See and compare, e.g., claim 1 lines 11 and 13; claim 9 lines 3-4. 
Claim 10, “the main ingredient as a second accessory ingredient” should have a comma: “the main ingredient, as a second accessory ingredient”. 

Claim 11, “the main ingredient as a third accessory ingredient” should have a comma: “the main ingredient, as a third accessory ingredient”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and under 102(a)(2) as being anticipated by KR Publication 10-2019-0116109 to Choi et al. (hereinafter Choi; counterpart US Publication 2020/0395172 is relied upon as an English language translation). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that 
Claim 1
Choi (FIG. 1) discloses a dielectric composition, comprising: 
a main ingredient having a perovskite structure represented by ABO3, where A is at least one selected from the group consisting of barium (Ba), strontium (Sr), and calcium (Ca) and B is at least one selected from the group consisting of titanium (Ti), zirconium (Zr), and hafnium (Hf)(paragraph 38, 66-68), and a first accessory ingredient,
wherein the first accessory ingredient comprises 0.1 mole or more of a rare earth element (paragraph 38, 48, 71-77), 0.02 mole or more of niobium (Nb)(paragraph 38, 48, 71-77), and 0.25 mole or more and 0.9 mole or less of magnesium (Mg)(paragraph 86-91), based on 100 mole of the main ingredient, 
wherein a sum of contents of the rare earth element and Nb is 1.5 mole or less, based on 100 mole of the main ingredient (paragraph 38, 48, 71-77).
Claim 2
Choi further discloses the dielectric composition of claim 1, wherein the rare earth element is dysprosium (Dy) or a rare earth element having a smaller ionic radius than that of Dy (paragraph 38-42).
Claim 3

Claim 4
Choi further discloses the dielectric composition of claim 1, wherein the dielectric composition comprises 0.1 to 2.0 mole of oxides or carbonates including at least one selected from the group consisting of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), and zinc (Zn), based on 100 mole of the main ingredient, as a second accessory ingredient (paragraph 78-85).
Claim 5
Choi further discloses the dielectric composition of claim 1, wherein the dielectric composition comprises 0.001 to 0.5 mole of an oxide including at least one of silicon (Si) or aluminum (Al), or a glass compound including Si, based on 100 mole of the main ingredient, as a third accessory ingredient (paragraph 98-104).
Claim 6
Choi further discloses the dielectric composition of claim 1, wherein the main ingredient is BaTiO3 (paragraph 38, 66-68), and the rare earth element is Dy (paragraph 38, 48, 71-77).
Claim 7
Choi (FIG. 1-2) discloses a multilayer electronic component, comprising:
a body (110) including a dielectric layer (111) and an internal electrode (122; paragraph 21); and 
an external electrode (131) disposed in the body (110) and connected to the internal electrode (122; paragraph 21) 
wherein the dielectric layer (111) comprises a dielectric composition,
3, where A is at least one of barium (Ba), strontium (Sr), and calcium (Ca) and B is at least one of titanium (Ti), zirconium (Zr), and hafnium (Hf)(paragraph 38, 66-68), and a first accessory ingredient, 
wherein the first accessory ingredient comprises 0.1 mole or more of a rare earth element (paragraph 38, 48, 71-77), 0.02 mole or more of niobium (Nb)(paragraph 38, 48, 71-77), and 0.25 mole or more and 0.9 mole or less of magnesium (Mg)(paragraph 86-91), and a sum of contents of the rare earth element and Nb is 1.5 mole or less (paragraph 38, 48, 71-77).
Claim 8
Choi further discloses the multilayer electronic component of claim 7, wherein the rare earth element is dysprosium (Dy) or a rare earth element having a smaller ionic radius than that of Dy (paragraph 38-42).
Claim 9
Choi further discloses the multilayer electronic component of claim 7, wherein the first accessory ingredient comprises 0.25 mole or more and 0.7 mole or less of Mg (paragraph 86-91), based on 100 mole of the main ingredient.
Claim 10
Choi further discloses the multilayer electronic component of claim 7, wherein the dielectric composition comprises 0.1 to 2.0 mole of oxides or carbonates including at least one selected from the group consisting of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), and zinc (Zn), based on 100 mole of the main ingredient, as a second accessory ingredient (paragraph 78-85).
Claim 11
Choi further discloses the multilayer electronic component of claim 7, wherein the dielectric composition comprises 0.001 to 0.5 mole of an oxide including at least one of Si and Al and a glass 
Claim 12
Choi further discloses the multilayer electronic component of claim 7, wherein the dielectric layer (111) has an average thickness of 0.41 μm or less (paragraph 36), and the internal electrode (121) has an average thickness of 0.41 μm or less (paragraph 37).
Claim 13
Choi further discloses the multilayer electronic component of claim 7, wherein a size of the multilayer electronic component is 1005 (length × width, 1.0 mm × 0.5 mm) or less (paragraph 59).
Claim 14
Choi further discloses the multilayer electronic component of claim 7, wherein the dielectric layer (111) comprises a plurality of crystal grains and grain boundaries disposed between adjacent crystal grains, and the Nb is included in the plurality of crystal grains (paragraph 38) and the grain boundaries (paragraph 56).

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and under 102(a)(2) as being anticipated by KR Publication 10-2019-0116111 to Kim et al. (hereinafter Kim; counterpart US Publication 2020/0395175 is relied upon as an English language translation). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that 
Claim 1
Kim (FIG. 1) discloses a dielectric composition, comprising: 
a main ingredient having a perovskite structure represented by ABO3, where A is at least one selected from the group consisting of barium (Ba), strontium (Sr), and calcium (Ca) and B is at least one selected from the group consisting of titanium (Ti), zirconium (Zr), and hafnium (Hf)(paragraph 37, 63-65), and a first accessory ingredient,
wherein the first accessory ingredient comprises 0.1 mole or more of a rare earth element (paragraph 37-47, 68-71), 0.02 mole or more of niobium (Nb)(paragraph 37, 43-54, 68-71), and 0.25 mole or more and 0.9 mole or less of magnesium (Mg)(paragraph 80-84), based on 100 mole of the main ingredient, 
wherein a sum of contents of the rare earth element and Nb is 1.5 mole or less, based on 100 mole of the main ingredient (paragraph 37, 44-47).
Claim 2
Kim further discloses the dielectric composition of claim 1, wherein the rare earth element is dysprosium (Dy) or a rare earth element having a smaller ionic radius than that of Dy (paragraph 37-47, 68-71).
Claim 3

Claim 4
Kim further discloses the dielectric composition of claim 1, wherein the dielectric composition comprises 0.1 to 2.0 mole of oxides or carbonates including at least one selected from the group consisting of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), and zinc (Zn), based on 100 mole of the main ingredient, as a second accessory ingredient (paragraph 72-79).
Claim 5
Kim further discloses the dielectric composition of claim 1, wherein the dielectric composition comprises 0.001 to 0.5 mole of an oxide including at least one of silicon (Si) or aluminum (Al), or a glass compound including Si, based on 100 mole of the main ingredient, as a third accessory ingredient (paragraph 85-91).
Claim 6
Kim further discloses the dielectric composition of claim 1, wherein the main ingredient is BaTiO3 (paragraph 37, 63-65), and the rare earth element is Dy (paragraph 37, 39, 42-47, 68-71).
Claim 7
Kim (FIG. 1-2) discloses a multilayer electronic component, comprising:
a body (110) including a dielectric layer (111) and an internal electrode (122; paragraph 20); and 
an external electrode (131) disposed in the body (110) and connected to the internal electrode (122; paragraph 20) 
wherein the dielectric layer (111) comprises a dielectric composition,
3, where A is at least one of barium (Ba), strontium (Sr), and calcium (Ca) and B is at least one of titanium (Ti), zirconium (Zr), and hafnium (Hf)(paragraph 37, 63-65), and a first accessory ingredient, 
wherein the first accessory ingredient comprises 0.1 mole or more of a rare earth element (paragraph 37-47, 68-71), 0.02 mole or more of niobium (Nb)( paragraph 37, 43-54, 68-71), and 0.25 mole or more and 0.9 mole or less of magnesium (Mg)( paragraph 80-84), and a sum of contents of the rare earth element and Nb is 1.5 mole or less (paragraph 37, 44-47).
Claim 8
Kim further discloses the multilayer electronic component of claim 7, wherein the rare earth element is dysprosium (Dy) or a rare earth element having a smaller ionic radius than that of Dy (paragraph 37-47, 68-71).
Claim 9
Kim further discloses the multilayer electronic component of claim 7, wherein the first accessory ingredient comprises 0.25 mole or more and 0.7 mole or less of Mg (paragraph 80-84), based on 100 mole of the main ingredient.
Claim 10
Kim further discloses the multilayer electronic component of claim 7, wherein the dielectric composition comprises 0.1 to 2.0 mole of oxides or carbonates including at least one selected from the group consisting of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), and zinc (Zn), based on 100 mole of the main ingredient, as a second accessory ingredient (paragraph 72-79).
Claim 11

Claim 12
Kim further discloses the multilayer electronic component of claim 7, wherein the dielectric layer (111) has an average thickness of 0.41 μm or less (paragraph 35), and the internal electrode (121) has an average thickness of 0.41 μm or less (paragraph 36).
Claim 13
Kim further discloses the multilayer electronic component of claim 7, wherein a size of the multilayer electronic component is 1005 (length × width, 1.0 mm × 0.5 mm) or less (paragraph 56).
Claim 14
Kim further discloses the multilayer electronic component of claim 7, wherein the dielectric layer (111) comprises a plurality of crystal grains and grain boundaries disposed between adjacent crystal grains, and the Nb is included in the plurality of crystal grains (paragraph 37) and the grain boundaries (paragraph 53).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0157769 to Kang et al. (hereinafter Kang).
Claim 1
Kang (FIG. 2) discloses a dielectric composition, comprising: 
a main ingredient (of 111) having a perovskite structure represented by ABO3, where A is at least one selected from the group consisting of barium (Ba), strontium (Sr), and calcium (Ca) and B is at 
wherein the first accessory ingredient comprises 0.1 mole or more of a rare earth element (paragraph 46-47: “approximately 0.2 mol” which is a specific example within the claimed range, see MPEP 2131.03; see also Table 1 examples 1-2, 4), 0.02 mole or more of niobium (Nb)(paragraph 50-52, “approximately… to 0.35 mol”, which is a specific example within the claimed range, see MPEP 2131.03; see also Table 1 examples 2-3), and 0.25 mole or more and 0.9 mole or less of magnesium (Mg)(paragraph 44-45: “approximately 0.2 mol to 3.0 mol”, which encompasses the claimed range; see MPEP 2131.03; see also Table 1 examples 1 and 3: specific examples of 0.7 mol and 0.6 mol), based on 100 mole of the main ingredient, 
wherein a sum of contents of the rare earth element (paragraph 47) and Nb (paragraph 50) is 1.5 mole or less (paragraph 47, 51), based on 100 mole of the main ingredient.
Claim 2
Kang further discloses the dielectric composition of claim 1, wherein the rare earth element is dysprosium (Dy) or a rare earth element having a smaller ionic radius than that of Dy (paragraph 46-47; see also Table 1 examples 1-2, 4).
Claim 3
Kang further discloses the dielectric composition of claim 1, wherein the first accessory ingredient comprises 0.25 mole or more and 0.7 mole or less of Mg, based on 100 mole of the main ingredient (paragraph 44-45: “approximately 0.2 mol to 3.0 mol”, see MPEP 2131.03; see also Table 1 examples 1 and 3: specific examples of 0.7 mol and 0.6 mol).
Claim 4
Kang further discloses the dielectric composition of claim 1, wherein the dielectric composition comprises 0.1 to 2.0 mole of oxides or carbonates including at least one selected from the group 
Claim 5
Kang further discloses the dielectric composition of claim 1, wherein the dielectric composition comprises 0.001 to 0.5 mole of an oxide including at least one of silicon (Si) or aluminum (Al), or a glass compound including Si, based on 100 mole of the main ingredient, as a third accessory ingredient (paragraph 53-54: “approximately 0.5 mol”, which is a specific example within the claimed range, see MPEP 2131.03).
Claim 6
Kang further discloses the dielectric composition of claim 1, wherein the main ingredient is BaTiO3, (paragraph 40, 43; it is noted the quantity of Zr disclosed by Kang may be a trace amount, 0 < X, see, e.g., example 3: x = 0.003; additionally, claim 1 recites “comprising” which does not preclude the presence of a trace amount of BaZrO3; see MPEP 2111.03); and the rare earth element is Dy (paragraph 46-47; see also Table 1 examples 1-2, 4).
Claim 7
Kang (FIG. 1-2) discloses a multilayer electronic component, comprising:
a body (110) including a dielectric layer (111) and an internal electrode (130; paragraph 31); and 
an external electrode (120) disposed in the body (110) and connected to the internal electrode (130; paragraph 31), 
wherein the dielectric layer (111) comprises a dielectric composition,
wherein the dielectric composition comprises a main ingredient having a perovskite structure represented by ABO3, where A is at least of barium (Ba), strontium (Sr), and calcium (Ca) and B is at least 
wherein the first accessory ingredient comprises 0.1 mole or more of a rare earth element (paragraph 46-47: “approximately 0.2 mol” which is a specific example within the claimed range, see MPEP 2131.03; see also Table 1 examples 1-2, 4), 0.02 mole or more of niobium (Nb)(paragraph 50-52, “approximately… to 0.35 mol”, which is a specific example within the claimed range, see MPEP 2131.03; see also Table 1 examples 2-3), and 0.25 mole or more and 0.9 mole or less of magnesium (Mg)(paragraph 44-45: “approximately 0.2 mol to 3.0 mol”, which encompasses the claimed range see MPEP 2131.03; see also Table 1 examples 1 and 3: specific examples of 0.7 mol and 0.6 mol), and a sum of contents of the rare earth element (paragraph 47) and Nb (paragraph 50) is 1.5 mole or less (paragraph 47, 51).
Claim 8
Kang further discloses the multilayer electronic component of claim 7, wherein the rare earth element is dysprosium (Dy) or a rare earth element having a smaller ionic radius than that of Dy (paragraph 46-47; see also Table 1 examples 1-2, 4).
Claim 9
Kang further discloses the multilayer electronic component of claim 7, wherein the first accessory ingredient comprises 0.25 mole or more and 0.7 mole or less of Mg, based on 100 mole of the main ingredient (paragraph 44-45: “approximately 0.2 mol to 3.0 mol”, see MPEP 2131.03; see also Table 1 examples 1 and 3: specific examples of 0.7 mol and 0.6 mol).
Claim 10
Kang further discloses the multilayer electronic component of claim 7, wherein the dielectric composition comprises 0.1 to 2.0 mole of oxides or carbonates including at least one selected from the group consisting of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), 
Claim 11
Kang further discloses the multilayer electronic component of claim 7, wherein the dielectric composition comprises 0.001 to 0.5 mole of an oxide including at least one of Si or Al, or a glass compound including Si, based on 100 mole of the main ingredient as a third accessory ingredient (paragraph 53-54: “approximately 0.5 mol”, which is a specific example within the claimed range, see MPEP 2131.03).
Claim 12
Kang further discloses the multilayer electronic component of claim 7, wherein the dielectric layer (111) has an average thickness of 0.41 μm or less (paragraph 33: “may be 0.2 μm or greater”, which is a specific example within the claimed range, see MPEP 2131.03), and the internal electrode (130) has an average thickness of 0.41 μm or less (paragraph 37: “may range from 0.1 μm”, which is a specific example within the claimed range, see MPEP 2131.03).
Claim 13
Kang further discloses the multilayer electronic component of claim 7, wherein a size of the multilayer electronic component is 1005 (length × width, 1.0 mm × 0.5 mm) or less (paragraph 32: “the size thereof may be (0.6… mm)×(0.3… mm)×(0.3… mm)”, which is a specific example within the claimed range, see MPEP 2131.03).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of US Publication 2016/0217924 to Morita et al. (hereinafter Morita).
Claim 14
Kang discloses the multilayer electronic component of claim 7, wherein the dielectric layer comprises a plurality of crystal grains (paragraph 33), as recited in claim 14.
Kang does not expressly disclose grain boundaries disposed between adjacent crystal grains, and the Nb is included in the plurality of crystal grains and the grain boundaries, as recited in claim 14.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Morita with Kang to incorporate a distribution of Nb included in the plurality of crystal grains and grain boundaries as taught by Morita with the teachings of Kang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor with excellent life characteristics while suppressing leak current, even when the thickness of the dielectric layer is 0.8 μm or less (Morita paragraph 15).
Claim 15
Kang discloses the multilayer electronic component of claim 7, wherein the dielectric layer comprises a plurality of crystal grains (paragraph 33), as recited in claim 15.
Kang does not expressly disclose a grain boundary disposed between adjacent crystal grains, and an average grain size of the crystal grains is 200 nm or less, as recited in claim 15.
Morita (FIG. 1-2) teaches a dielectric layer (12) comprises a plurality of crystal grains (FIG. 2, paragraph 2, 30, 49) and a grain boundary disposed between adjacent crystal grains (FIG. 2), and an average grain size of the crystal grains is 200 nm or less (paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Morita with Kang to incorporate crystal grain sizes as taught by Morita with the teachings of Kang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor with excellent life characteristics while .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, and 12-18 of U.S. Patent No. 11,127,532 (hereinafter ‘532). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-3 and 6, ‘532 renders obvious the limitations of claims 1-3 and 6 in ‘532 claims 1 and 3, in claims 5 and 7, and in claims 12-15.
Regarding claims 4-5, ‘532 renders obvious the limitations of claims 4-5 in ‘532 claims 12-16.
Regarding claims 7-9, ‘532 renders obvious the limitations of claims 7-9 in ‘532 claims 5 and 7, and in claims 12-16.
Regarding claims 10-13, ‘532 renders obvious the limitations of claims 10-13 in ‘532 claims 12-18.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-14 of copending Application No. 17/378,108 (hereinafter ‘018).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-6, ‘108 renders obvious the limitations of claims 1-6 in ‘108 claims 1-5, and in claims 8-12.
Regarding claims 7-13, ‘108 renders obvious the limitations of claims 7-13 in ‘108 claims 1-6, and in claims 8-14.


Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 12, and 15 of U.S. Patent No. 11,222,749 (hereinafter ‘749). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-3 and 6, ‘749 renders obvious the limitations of claims 1-3 and 6 in ‘749 claims 1 and 3, in claims 5 and 7, and in claims 12 and 15.
Regarding claims 7-9, ‘749 renders obvious the limitations of claims 7-9 in ‘749 claims 5 and 7, and in claims 12 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130162100 (see, e.g., paragraph 17-19). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848